DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed August 9, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of WO 2002026572 is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

NEW REJECTIONS
Claim Rejections – 35 USC § 102
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3. 	Claims 1, 3 – 5, 13 – 14, 16, 37, 40 – 43 and 45 are rejected under 35 U.S.C. 102(b) as being anticipated by Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1).
With regard to Claims 1 and 3, Schwab et al disclose a sheet – like composite (sheet; paragraph 0010) comprising a carrier layer that is paper (substrate; paragraph 0010) and an inner polymer layer and an outer polyolefin layer (paragraph 0008); the inner polymer layer is a barrier layer that provides adhesion (paragraph 0015); the outer polyolefin layer is therefore a first polyolefin layer; the first polyolefin layer comprises a blend of LDPE and m – LLDPE (paragraph 0001) having the m – LLDPE in the amount of 10 – 40 wt% (paragraph 0016); and is heat sealed (paragraph 0025) to form a package (paragraph 0014); the barrier layer is therefore between the carrier layer and the first polyolefin layer. No antioxidant is required. A first polyolefin layer having no antioxidant is therefore disclosed.
With regard to Claim 4, a barrier layer and a carrier layer having no antioxidant are therefore disclosed.
With regard to Claim 5, the first polyolefin layer is therefore superimposed on the barrier layer on a side facing away from the carrier layer.

With regard to Claims 14 and 16, a first polyolefin layer having no antioxidant that is an amine is therefore disclosed.
With regard to Claims 37 and 40, a process comprising providing the composite and making the container is therefore disclosed.
With regard to Claim 41, the barrier layer comprises plastic (nylon; paragraph 0015).
With regard to Claims 42 – 43, the m – polyethylene comprises a first melting temperature of 101 degrees Celsius and a second melting temperature of 113 degrees Celsius (paragraph 0019).
With regard to Claim 45, a polyethylene produced entirely by metallocene catalysis is therefore disclosed.


Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 2, 6, 9, 17, 19 – 20 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1) in view of Toft et al (U.S. Patent No. 7,935,400 B2).
Schwab et al disclose a composite as discussed above. With regard to Claim 2, Schwab et al fail to disclose a further polyolefin layer comprising 10 to 100 wt%.

It therefore would have been obvious for one of ordinary skill in the art to provide for a further layer comprising polyolefin, therefore comprising 100 wt% polyolefin, for the purpose of obtaining improved package integrity as taught by Toft et al.
With regard to Claims 6 and 9, as shown in Figure 1 of Toft et al, the further polyolefin layer, which is a layer of thermoplastics ‘12’ is superimposed on the carrier layer on a side facing away from a barrier layer (column 10, lines 6 – 37).
With regard to Claim 17, the paper layer taught by Toft et al is therefore a carrier layer, which has at least one hole which is covered by the barrier layer and a polyolefin layer as hole covering layers (column 10, lines 38 – 40).
With regard to Claim 19, a gas – tight container is taught by Toft et al (column 5, lines 10 – 15). A container precursor is therefore disclosed, which is foldable (column 9, lines 6 – 10), therefore comprising a fold with two adjacent fold surfaces, wherein a region of the fold surfaces is joined to another region by a seal.
With regard to Claim 20, a closed container enclosing an interior is therefore disclosed.
With regard to Claim 38, the container taught by Toft et al is for foodstuff (column 9, lines 11 – 23).

6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1) and in view of Wolters et al (WO 2012/016701; U.S. Patent No. 9,975,685 B2 is used as English translation).
.

7. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1) in view of Sase et al (U.S. Patent Application Publication No. 2009/0205994 A1).
Schwab et al disclose a composite as discussed above. Schwab et al fail to disclose a composite rolled up into a roll having two layers.
Sase et al teach a paper container (paragraph 0046) having a composite that is wound into a roll, therefore rolled up into a roll, for the purpose of storage (the composite is a film; paragraph 0046).
It therefore would have been obvious for one of ordinary skill in the art to provide for a composite rolled up into a roll, for storage, therefore having two layers, as taught by Sase et al.

8. 	Claims 47 – 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwab et al (U.S. Patent Application Publication No. 2010/0221528 A1) in view of Lee (U.S. Patent No. 7,528,185 B2).
Schwab et al disclose a composite as discussed above. With regard to Claims 47 – 48, Schwab et al fail to disclose a barrier layer comprising metal oxide.

It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier layer comprising metal oxide in order to obtain a white polyolefin as taught by Lee.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 11 of the remarks dated March 16, 2021, that the examples of Schwab et al comprise Exceed and Enable, and that paragraph 0012 is a disclosure of  a layer that comprises, for example, Exceed or Enable.
However, because the invention is not limited to the examples, the disclosure of examples that comprise Exceed and Enable and a disclosure in paragraph 0012 that is a disclosure of  a layer that comprises, for example, Exceed or Enable, does not limit the invention to an article that comprises Exceed or Enable.
Applicant also argues on page 11 that the attachment by Applicant shows that Exceed and Enable comprise a thermal stabilizer, and that one of ordinary skill in the art would understand thermal stabilizers to include antioxidants.
However,  as stated above, the disclosure of Schwab et al is not limited to an article that comprises Exceed or Enable. Furthermore, it is not clear that the thermal stabilizers in Exceed and Enable are necessarily antioxidants.
Applicant also argues on page 11 that it is stated in Wikepedia that antioxidants are recognized as a class of polymeric stabilizers that prevent thermal degradation.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782